Citation Nr: 1737111	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for depressive disorder not otherwise specified (NOS).

2.  Entitlement to an effective date earlier than May 7, 2012, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1985 to September 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 Decision Review Officer (DRO) decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In decisions dated in April 2014 and July 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and abjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with the prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The issue of entitlement to an effective date earlier than May 7, 2012, for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's depressive disorder NOS has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.





CONCLUSION OF LAW

From January 6, 2011, the criteria for a disability rating of 70 percent for depressive disorder NOS have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Entitlement to a Disability Rating in Excess of 50 Percent for Depressive Disorder NOS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

In this case, the Veteran filed a formal claim for a TDIU on January 6, 2012.  The RO interpreted the TDIU claim to include an increased rating claim for her depressive disorder NOS.  As such, the appeal period begins on January 6, 2011, one year prior to the date of the Veteran's increased rating claim.  The Veteran's service-connected depressive disorder NOS has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The Veteran's current 50 percent disability rating is effective from January 6, 2012.  For the period from January 6, 2011 to March 17, 2011, her depressive disorder NOS had a 10 percent disability rating.   From March 18, 2011 to January 5, 2012, her disability rating was 30 percent.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

On March 17, 2011, the Veteran was provided with a VA examination to evaluate her psychiatric disability.  The Veteran presented to the examination alert and oriented times three with a neatly groomed appearance and casual state of dress.  She demonstrated appropriate behavior and normal speech.  She did not have an impairment of thought process or communication.  The examiner found that she was able to maintain her personal hygiene and basic activities of daily living.

The Veteran was not working at the time of the examination.  However, the Veteran did not attribute her unemployment to her psychiatric disorder.  The examiner stated that she was unable to work due to her seizure disorder.  Regarding social relationships, the Veteran was divorced and did not have children.  However, she described regularly interacting with her family.  She lived with her mother, sister, and two nieces.  The Veteran's mother had moved in to help care for the Veteran after her father's death in 2009.  The Veteran reportedly had a good relationship with her mother, who was very supportive of the Veteran.  She described her relationship with her sister as conflictual and a source of stress.  The examiner noted that the Veteran did not engage in social activities or leisure pursuits.  However, she enjoyed spending time with her nieces.  The examiner observed that the Veteran isolated herself, but she was also able to interact appropriately with others, meet family responsibilities, and meet work demands and responsibilities.

The Veteran's mother accompanied her to the examination, and she reported that the Veteran was experiencing worsening depression in the form of increased anger and tearfulness.  The examiner noted that she experienced angry outbursts.  These outbursts included verbal confrontations as she reported an increase in the frequency of her arguments with her sister.  The examiner stated that the Veteran did not have a history of violence or assaultiveness.  However, she reported hitting inanimate objects such as the wall when angry.  Two such episodes had occurred since the last VA examination in March 2010.  The Veteran denied engaging in violence towards others.  The examiner found that Veteran's increased physical aggression when she was angry represented impaired impulse control.  

The Veteran described having symptoms of memory problems and inattention that were secondary to her seizures.  The Veteran reported forgetting memories with emotional salience that had previously been intact.  She also experienced disorientation following her seizures.  In addition, the Veteran noticed a decline in her attention as she no longer read books for pleasure due to an inability to follow the content.  Reading used to be the Veteran's main source of enjoyment.  The examiner noted that the Veteran did not experience panic attacks or a sleep impairment.  The Veteran also did not engage in obsessional or ritualistic behavior that interfered with routine activities.  In addition, the Veteran did not experience delusions or hallucinations.  The examiner indicated that she had experienced suicidal ideation in the past as a result of nonadherence to psychotropic drugs.  However, she denied having any current suicidal ideation, intent, or plan.  The Veteran did experience fleeting feelings of hopelessness.

The Veteran's psychiatric symptoms had a mild effect on her activities of daily living, and no effect on her physical health or schooling.  The symptoms had a moderate to severe effect on routine responsibilities, relationships, leisure activities, and quality of life.  The disability had a moderate effect on her family role and employment.  The examiner stated that the Veteran was not unemployable, but her employability was poor.

The Axis I diagnosis was depressive disorder NOS, and the GAF score was 52.  The severity of her symptoms was moderate to severe.  The examiner opined that the Veteran was not capable of managing benefit payments to her own best interests.  The examiner noted that the Veteran's mother was responsible for her finances due to the Veteran's problems with memory and attention.  The Board notes that the Veteran was later found to be competent in the January 2013 DRO decision. 

The day after the VA examination, a March 18, 2011 VA treatment record noted the Veteran's report of increased symptoms of depressed mood, irritability, bouts of crying, concentration difficulties, sleep disturbances, and thoughts of death.  She had reportedly experienced passive suicidal ideation that morning, with no specific plan or intent.  The record stated that the Veteran had no previous suicide attempts and no access to lethal means.  In addition, no symptoms of mania, trauma, or psychosis reported or observed.   She stated that she was not feeling hopeless about the present or future, and she did not have a plan to take her life or the life of someone else.

The record noted that the Veteran provided nanny services for her sister's children. However, she had limited peer support.  The Veteran believed that her current medication was causing an increase in her irritable mood.  In the mental status examination, no problems were found in the Veteran's grooming and hygiene.  Her eye contact was poor, but she was alert and oriented times three.  The Veteran had a cooperative attitude and slow or labored speech.  Her mood was depressed and her affect was flat.  Her perception was normal, but her attention span was distractible. However, the record indicated that her thought process and content were unremarkable.  In terms of insight, she had a partial awareness.  The record also noted that while both her recent memory and remote memory were impaired, her immediate memory was intact.  The Axis I diagnoses were major depressive disorder that was recurrent and severe without psychotic features.  The Veteran received a GAF score of 47.

A subsequent VA treatment record from March 18, 2011 noted that the Veteran's psychiatric symptoms included a low frustration tolerance, irritability, and insomnia.  The record noted that the Veteran self-discontinued her use of Effexor in January 2011 due to perceived cognitive deficits while on the medication.  However, the Veteran was experiencing increasing irritability, and she consequently wanted to resume taking the medication.  

The Veteran reported having death wishes and suicidal intent with no intent or plan. The stressor for these symptoms was the Veteran's relationship with her sister. These thoughts from the morning were not present during the visit.  However, the Veteran described feeling optimism and having plans for the future.  She denied a history of suicide attempts or self-injurious behaviors.  She also denied any history of aggression, to include the destruction of property.  The record stated that her risk of suicide was low. 

This record noted that the Veteran resided with her sister as the nanny of her sister's children.  The mental status examination revealed that no deficiencies were present in her appearance and attitude, cognitive functioning, or eye contact.  Her mood/affect was irritable and restricted.  The record indicated that the Veteran's speech and thought processes were normal.  She did not have delusion or first-rank symptoms.  In addition, she had fair insight and judgment.  The diagnoses were mood disorder secondary to seizure; cognitive disorder NOS, and rule out personality change due to seizure disorders.  The GAF score was 60.

On April 4, 2011, the Veteran received discharge diagnosis of seizure disorder after being admitted at VA from April 1, 2011 to April 4, 2011.  The Veteran reported a horrible feeling of dread and feeling sick to her stomach in conjunction with seizures.  She also had memory loss when she experienced seizures.  The Veteran reported that her depression had been out of control in late March, and she attended aggressive group therapy.  She was unsure if her antidepressant medication improved her mood.  The Veteran was noted to be alert and oriented times three.

Another VA examination related to the Veteran's claim was conducted in May 2012.  The Veteran was neatly dressed and arrived on time for the examination.  The examiner noted that she had multiple scars on her arms and forearms that were due to the Veteran scratching her arms.  Her orientation was intact and her speech was normal.  The Veteran's attitude was described as calm and cooperative.  She also had mild memory loss, such as forgetting names, directions, or recent events.  However, the examiner stated that her memory and judgment were good.  Her insight was not as good.  The Veteran's symptoms included a flattened affect and mood.  No abnormalities were present in her thought process or thought content.  

She continued to not experience delusions or hallucinations.  In addition, she experienced depressed, anxiety, and disturbances of motivation and mood.  The Veteran was additionally noted to experience difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that she had not worked since her divorce in 2001.  She stayed home and took care of the house.  She sometimes used a computer.  

The examiner noted that the Veteran had never been homicidal or suicidal.  She reported being hospitalized for three days approximately a year ago at VA.  However, she stated that her only period of feeling suicidal was in 2001 after her divorce.  The examiner added that the Veteran did not appear to pose any threat of danger or injury to herself or others.  The diagnoses were depression NOS and personality disorder NOS.  The examiner opined that she had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner stated that the Veteran was capable of managing her financial affairs.

In October 2012, a VA treatment record stated that the Veteran did not have any suicidal or homicidal ideation or plan.  The Veteran discussed caring for her ill sister after she underwent surgery related to cancer.  She reported having a positive relationship while caretaking.  The diagnosis was depressive disorder NOS.

In January 2013, the Veteran reported that her stress continued to decrease since moving into her family's new home.  As a result of her compensation, she was also less stressed regarding financial concerns.  She still felt sadness regarding a lack of interaction with her nieces.  She reported a desire to engage in exercise, such as yoga; or to teach an acquaintance to play the flute.  The diagnosis was unchanged.

In a March 11, 2013 VA treatment record, the Veteran reported that she was taking medication and her mood had been ok.  She was sleeping for 5 hours, but refused any sleeping aides.  The Veteran still lived with her mother, sister, and nieces.  On mental status examination, there were no problems indicated in her appearance, attitude, cognitive functioning, eye contact, or speech.  Her thought processes were linear and goal-directed, and her insight/judgment was fair to good.  Regarding her thought content, no delusions were elicited.  She also did not have suicidal or homicidal ideation.  Her risk for suicide continued to be low.  The diagnoses were mood disorder secondary to general medication (seizure), cognitive disorder NOS, and rule out personality change due to seizure disorders.  The GAF score was 55. 

The next day on March 12, 2013, and VA addendum noted that the Veteran was asked whether she was interested in a third course of psychotherapy.  However, the Veteran stated that she was fine and was mainly interested in venting.  She reported that her medication had helped and her seizures were under better control.  In response to a reminder regarding the importance of engaging in feel-good activities, the Veteran reported that a recent project had helped her attitude.

In a June 2013 e-mail to her VA doctor, the Veteran described having symptoms of lethargy, poor memory, and slowed thinking.  The Veteran stated that others constantly needed to tell her the background information for a certain situation, decision, or plan.  She also reported experiencing increased stress, depression, frustration, and helplessness.  The Veteran indicated that these feelings were due to being unable to use her driver's license in conjunction with her seizures.  She felt that she had no self-control when angry, and reported saying many bad things to her mother.  However, the Veteran stated that she knew her mother would always accept her.  In addition, she had a "don't care" attitude.  For example, she noted that she did not care if she was jailed for violating driving restrictions related to her seizures.

In an October 2013 VA treatment record, the Veteran reported that she had been stressed as a result of her sister's recent cancer diagnosis and financial constraints. Her mood had been ok, and she continued to take her medication.  There was no significant change in her mental status findings, and she still had a low risk for suicide.  The diagnoses and GAF score were the same.

In a subsequent February 26, 2014 e-mail to her VA doctor, the Veteran stated that her driving privileges had been restored.  The Veteran reported that after she discontinued one of her medications, she felt that things were clearer, she had more energy, and a greater willingness to work.  However, the Veteran stated that her sister was placing the Veteran and their mother under tremendous stress.

On February 27, 2014, a VA treatment record noted that the Veteran presented for a psychopharmacologic follow-up.  In terms of cognitive functioning, she was alert and oriented times three, and not easily distracted.  Her eye contact and speech continued to be normal.  The Veteran's mood was mildly anxious and depressed, but her affect was full range.  The Veteran continued to have no deficiencies in thought processes, thought content, or insight/judgment.  She denied experiencing suicidal or homicidal ideation.  The Veteran did not have audio, visual, olfactory, or tactile hallucinations.  The GAF score was changed to 58, but the diagnoses remained the same.

In a February 28, 2014 e-mail to her VA doctor, the Veteran stated that her symptoms of depression returned after she had a seizure on the way to her mental health appointment the previous day.  The seizure occurred following an extended period without seizures.  She indicated that if her new VA provider had addressed certain depression triggers during the appointment, such as her family, divorce, the military, or lack of life control; she would have fallen apart.  After taking the Zoloft prescribed from the appointment, she believed that her depression had decreased, but she was unsure whether this effect was attributable to the medication. 

The Veteran reported trying to stay positive.  She believed that her memory had been better with less memory loss.  The Veteran described plans to help her mother with an ill aunt in Oklahoma.  In a response to the Veteran's e-mail, the chief of neurophysiology stated that the Veteran was not the only one whose mood "came crashing down after a seizure."  The issue was partly physiologic and partly psychological.

On April 1, 2014, a VA treatment record noted the Veteran's report that her mood was a little down after recently having pertussis in addition to a travel delay.  She had a full range of affect.  There was no significant change in the mental status findings.  The diagnoses and GAF score were unchanged.  In May 2014, the Veteran was noted to be alert and cooperative during a visit related to a skin complaint.

The Veteran's VA treatment records include a February 2015 e-mail from the Veteran to her representative that the Veteran sent to her VA doctor.  Regarding a planned reassessment of her disabilities by VA, the Veteran stated that her depression might be around the same.  She still needed medication, and she noticed a big difference in her mood when she did not take it.  The Veteran also stated that her memory and concentration had significantly worsened.  For example, she was reportedly unable to remember vacations, holiday activities, or business locations.  She also described needing to reread books after taking a break from the text for a few days.  However, she added that she had been feeling better in the past few weeks.

In a June 2015 VA treatment record, the Veteran reported that things were better. Although things were busy, they were also manageable.  The Veteran' sleep was good.  She had some increased weight, but no changes in appetite.  During the visit, the Veteran was cooperative and attentive.  Her cognitive functioning was largely intact.  The record indicated that her speech, insight, and thought processes were unremarkable.  She denied having suicidal or homicidal ideation.  The Veteran still did not have any perceptual disturbances.  The record stated that the Veteran liked to spend her leisure time with her nieces.

In a September 2015 VA treatment record, the Veteran reported a recent visit to North Carolina with family.  The visit went ok, but it was stressful due to her energetic nieces.  She was sleeping for 6 hours a night and had adequate energy during the day, but she was frustrated that it took her longer to do things than it had previously.  Her concentration was ok when she was not distracted.  The Veteran's mother reported that the Veteran could be negative.  The mental status examination revealed that her cognitive functioning was grossly intact.  Her affect was mildly restricted and stable.  She denied having suicidal or homicidal ideation.  The remaining mental status findings were consistent with those previously reported.

In a December 2, 2015 e-mail regarding the need for authorizations and laboratory work, the Veteran stated that her stress was building with the preparations for Christmas.  She was unsure if this symptom was affecting her.  The next day on December 3, 2015, the Veteran was seen at VA for preoperative clearance related to a replacement of her vagus nerve stimulator.  The record indicated that the stimulator was intended to treat the Veteran's seizures, but it had also been helpful for her depression.  At the time of the visit, the Veteran's depression was described as ok on her current medication.  She denied having any anxiety or unusual stress.

In January 2016, a VA treatment record stated that the Veteran's affect was mildly restricted, but stable.  The Veteran stated that her mood was ok and not acutely depressed.  She was experiencing limited sleep and admitted to having reduced motivation.  However, she was able to spend time organizing her personal belongings.  The Veteran also reported that she sometimes did not want to be around her sister or nieces.  In addition, she sometimes thought about her father who passed away 10 years before the visit.  There were no new stressors.  She did not have suicidal or homicidal ideation.

On April 28, 2016, the Veteran reported that she had been feeling more depressed.  However, she indicated that these symptoms occurred on an intermittent basis rather than a daily one.  The Veteran was having greater difficulty managing her seizures, and this issue had been a recent stressor.  She felt that one of her medications made her more lethargic, but she had problems falling asleep and only slept for 5 hours a night.  The Veteran was also managing family stressors, such as a niece's health issue.  There were no recent changes in the Veteran's concentration, and no overt changes in her weight.  She noted that she had not seen a therapist recently.  The Veteran blamed herself for procrastinating or spending too much time selecting things to buy.  The mental status examination revealed that the Veteran was cooperative and attentive with grossly intact cognitive functioning.  The Veteran's affect was mildly anxious, but stable.  Her speech was regular in rate, rhythm, volume, latency, and amount.  The Veteran's thought processes were sequential and goal-directed.  She denied having perceptual disturbances or suicidal or homicidal ideation.  Her insight and judgment were fair.  The diagnosis was major depressive disorder.

In a May 2016 VA treatment record related to low back pain, the Veteran was noted to be alert and oriented times three.  Her speech was normal.  In July 2015, a VA treatment record noted that the Veteran's stress was increasing.  Her nieces and brother-in-law recently returned from a trip.  Although the Veteran indicated that their homecoming was initially nice, she became stressed when her mother developed bronchitis.  Recently, her stress level decreased, and she was titrating her sertraline.  However, she indicated that the "horrible" way that her nieces behaved towards her was a remaining stressor.  She did not have homicidal or suicidal ideation.

On September 13, 2016, a neuropsychology consultation at VA noted the Veteran's report of a 10 year history of slowly progressive memory loss.  She described difficulty recalling remote and recent events, as well as recent conversations.  She reportedly had a decreased recall of written information and experienced difficulty completing tasks.  The Veteran attributed her perceived cognitive changes to her seizures.  She noted that the recent replacement of her vagus nerve stimulator led to an improvement in her seizure control, which in turn led to an improvement in her mood.  The Veteran reported being independent in all activities of daily living and instrumental activities of daily living.  During the visit, the Veteran was alert and fully oriented with normal speech.  No paraphasias or word finding difficulties were observed.  There was also no evidence to suggest the presence of a thought disorder or perceptual disturbance.  Her thought processes were logical and goal-directed.  In addition, she a full range of affect that was congruent with her euthymic mood.  There was no report or evidence or homicidal or suicidal ideation or intent.

On September 14, 2016, the Veteran underwent an additional VA examination related to her psychiatric disability.  During the examination, the Veteran behaved cooperatively.  She was oriented to all spheres, and her memory was assessed to be intact.  She demonstrated good attention and average intelligence.  Both her judgment and insight were good.  She had a normal appearance and was appropriately groomed.  In addition, her speech was fluent and coherent with no pressure or latency.  Her though flow was spontaneous, linear, logical, and goal-directed.  The Veteran denied experiencing any hallucinations, and no delusions were present.  

The Veteran's psychiatric symptoms included anxiety, a depressed mood, and disturbances in motivation and mood.  The Veteran indicated that these symptoms were "up and down" as well as situational in nature.  She also had a chronic sleep impairment and mild memory loss, such as forgetting names, directions, or recent events.  The Veteran did not experience panic attacks.  There had been no recent episodes of violence, and the Veteran's impulse control was described as good.  The Veteran denied experiencing thoughts of suicide or self-harm, and she did not experience feelings of hopelessness or helplessness.  The examiner judged that she had a low risk for suicide.  

The examiner additionally found that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that she did not have any friends.  She lived with her sister, her brother-in-law, and her two nieces.  The Veteran reported that her sister was difficult, and the sister threatened not to let the Veteran and their mother see her two nieces if they did not follow the sister's rules.  Although they occasionally had decent conversations, the Veteran's relationship with her sister was strained, and she tried to avoid her sister as a result.  The Veteran sometimes picked up her nieces from activities or picked up after them in the kitchen.  The Veteran's mother also helped to take care of the girls.  The Veteran additionally reported that she helped to take care of her mother who had chronic medical conditions.  Despite the reported difficulties, the Veteran stated that she liked living with her sister.  She also informed the examiner that she and her mother had plans to take a bus trip to New York the day after the examination with a senior citizens group for a three day visit.
  
The diagnosis was major depressive disorder that was recurrent and moderate.  The examiner opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Veteran was deemed capable of managing her financial affairs.

After reviewing the evidence of record, the Board finds that the Veteran should be awarded a 70 percent disability rating from January 6, 2011 throughout the appeal period as the frequency, duration and severity of her symptoms equated to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Throughout the appeal period the Veteran was noted to have disturbances in her motivation and mood.  She also described experiencing difficulties in establishing and maintaining effective social relationships, such as conflicts in her relationship with her sister.  She experienced some difficulty in adapting to stressful circumstances during this period.  For example, she reported struggling with restrictions on her ability to drive, her mother's illness, and the pressures of the holiday preparations. She also had some impulse control issues, and the Veteran was noted to scratch her arms by the May 2012 VA examiner. Her symptoms of anxiety and depression were noted, and the record reflects that the symptoms while not near-continuous, were close to that level of severity. The Veteran had persistent suicidal ideation, albeit without a plan during the appeal period. The Veteran had difficulty in establishing and maintaining effective relationships during the appeal period, without total social impairment. The Board also notes that the Veteran was found to have a memory impairment during this period.  The Veteran did not experience an impairment that more nearly approximated memory loss for the names of close relatives, her own occupation, or her own name, but did have problems with street names, and other information.

The Board notes that the records from this period did not suggest that any deficiencies were present in the Veteran's personal appearance and hygiene.  She was also found to be fully alert and oriented throughout the appeal period.  While the Board acknowledges that one March 2011 VA treatment record stated that the Veteran had slow and labored speech, nearly every other record from this period, including the VA examination reports, indicated that her speech was normal.

In reaching this decision, the Board has considered the Veteran's GAF scores, which are but one factor for consideration in assigning a rating in this case.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lower GAF scores of 41 to 50 represent serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores during this period have ranged from 47 to 60, indicating serious to moderate symptoms.  The Board finds that these scores are consistent with the assignment of a 70 percent evaluation.

A 100 percent rating is not warranted because the Veteran did not demonstrate the symptoms noted in the rating criteria for a total rating, nor did she demonstrate symptoms that equated in frequency, duration or severity to total occupational and social impairment. She worked as her sister's nanny during the appeal period, interacted successfully with her mother and nieces, including trips to visit family in other states and trips with her mother to New York City, indicating social functioning and occupational functioning that was not totally impaired. Accordingly, a 100 percent schedular rating is not appropriate.
In light of the evidence discussed above, the Veteran is entitled to a disability rating of 70 percent.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).


ORDER

From January 6, 2011 throughout the appeal period, entitlement to a 70 percent disability rating for depressive disorder NOS is granted.


REMAND

The Board notes that the Veteran's TDIU claim was raised in the context of her initial increased rating claim for seizures associated with depressive disorder NOS.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The initial effective date for this disability was March 19, 2003, the date of the Veteran's service connection claim.  As such, it is possible for the Veteran to be granted an effective date for her award of a TDIU as early as March 19, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this regard, the Board notes that the Veteran does not meet the schedular requirements for consideration of a TDIU prior to January 6, 2011, as she does not have a single disability rated at 60 percent or more, and she does not have at least one disability rated at 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, consideration of a TDIU on an extraschedular basis is still possible.  38 C.F.R. § 4.16(b). 

According to the Veteran, her last employment was as a computer specialist for a computer company from January 2000 to September 2001.  See December 2012 Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  The Veteran reported that she last worked fulltime on September 7, 2001, and the date she became too disabled to work was September 9, 2001.  However, the September 2016 VA examination report reflects that the Veteran worked as a nanny for her sister in 2005.  From the report, it appears that she also worked in this role for a brief period in 2010.  VA treatment records dated in December 2005 and March 2011 also contain reports that the Veteran was taking care of her sister's children in this role.  In addition, the September 2016 VA examiner stated that the Veteran received payment from her sister to care for her children.

Apart from these reports, there is no information in the claims file concerning the Veteran's income from working as a nanny for her sister.  On remand, the AOJ should request the Veteran complete and return an additional Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  The AOJ should also request that the Veteran provide information regarding her income since September 2001.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a VA Form 21-4198 (Request for Employment Information in Connection with Claim for Disability Benefits), and ask her to complete and return these forms.

Specifically request that the Veteran provide evidence of her income from September 2001 to the present, including any income from her work as a nanny.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


